Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “the first communication element comprising: a first conductor wrapped around the conducting wire; a first insulator interposed between the first conductor and the conducting wire; and a conductive structure disposed around the first conductor, the conductive structure having a first cross section at one end and outwardly extending to a broader cross section at another end, wherein a first terminal of the pair of terminals is electrically coupled to the first conductor and the second terminal is electrically coupled to the conductive structure”. The closest prior art of record, Barzegar et al. U.S. Patent Application Publication No. US 2017/0018332 A1, 

Regarding claim 9, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a communication element for communicating data elements on a conducting wire” as set forth in the application claim.

Regarding claim 18, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a first communication element for communicating data elements on a conducting wire” as set forth in the application claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631